NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50326

                Plaintiff-Appellee,             D.C. No. 3:17-cr-03013-GPC-1

 v.
                                                MEMORANDUM*
SAMUEL MARKS HUMPHREY, AKA
Eddie Joe Alston, AKA Leon Archie, AKA
Michael Gordy, AKA Kenneth Smith,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      SCHROEDER, TASHIMA, and SILVERMAN, Circuit Judges.

      Samuel Marks Humphrey appeals from the district court’s judgment and

challenges his guilty-plea conviction and sentence of time served for being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Pursuant to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Humphrey’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Humphrey the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed, but the court has reviewed Humphrey’s pro se filings.

      Humphrey waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      Humphrey’s pro se motions to dismiss and for appointment of substitute

counsel, as well as his other requests, are denied.

      DISMISSED.




                                          2                                   19-50326